An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sam Yip on 12 July 2022. Applicant agreed to update claim 4, and the corresponding portion of the specification, to better reflect the technical details of the arrangement. Minor amendments to claims 2 and 14 were discussed and agreed to as well.
The application has been amended as follows: 
In the specification:
On page 6, the 3rd paragraph was amended to read:
According to one aspect, the tester rod may further comprise an optical isolator comprising a protrusion configured to reduce light leakage between the [first] light [detector] emitter set and [a] the second light detector set.
In the claims:
In claim 2, line 3, “are” was inserted before “substantially”.
Claim 4 was amended as follows:
4. The tester device of claim 3, the tester rod comprising an optical isolator comprising a protrusion configured to reduce light leakage between the [first] light [detector] emitter set and [a] the second light detector set.
In claim 14, line 2, “the” was inserted before “signal”.
The following is an examiner’s statement of reasons for allowance: Applicant cites an extensive set of prior art oximetry testing devices. The devices generally operate by A) providing a simulated tissue/tissue phantom having a known response which is measured with the sensor of the oximeter, as taught by Yount, Volgyesi, and Wieringa et al.; B) providing an electronic calibration element that measures emissions from the oximeter sensor and controls light emissions to simulate physiological information, as taught by Aoyagi et al., Merrick et al., and Miller et al.; or C) testing arrangements, as taught by Costello, Jr., Ruiter, and Al-Ali which may perform more complex analyses as part of the calibration. Ruiter (Figures 2, 3, etc) discloses measurement using a set of optical detectors for determining wavelength-dependent information. While each of these provides for testing/calibrating of an oximeter, they do not teach or suggest an arrangement including two sets of detection optics and a processor to analyze the detected signal to trigger emissions responsive to detecting presence of first and second wavelengths from one of the two detectors sets, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC F WINAKUR/Primary Examiner, Art Unit 3791